UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4809


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JUSTIN URIAH BELL,

                       Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:14-cr-00094-NCT-1)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harvey A. Carpenter IV, THE LAW OFFICES OF HA (Alec) CARPENTER
IV, Greensboro, North Carolina, for Appellant. Stephen Thomas
Inman, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Justin Uriah Bell pled guilty to possession of ammunition

by a convicted felon.                 He received a 42-month sentence.                          On

appeal,     counsel       has     filed       a       brief     pursuant       to     Anders    v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       grounds       for    appeal,          but   questioning           whether    the

sentence was reasonable.                Bell filed a supplemental brief.                       The

Government declined to file a response.                         We affirm.

     Counsel questions whether the sentence was reasonable, in

light of Bell’s request for a sentence at the bottom of the

Sentencing     Guidelines             range       and     for        the   sentence      to     be

concurrent    to     an    undischarged               state   sentence.         We     review    a

sentence    for    reasonableness,               applying       an    abuse    of     discretion

standard.     Gall v. United States, 552 U.S. 38, 46 (2007).                                   The

court first reviews for significant procedural error, and if the

sentence is free from such error, it then considers substantive

reasonableness.            Id.        at    51.           Procedural          error     includes

improperly     calculating            the     Guidelines             range,     treating       the

Guidelines range as mandatory, failing to consider the 18 U.S.C.

§ 3553(a) (2012) factors, and failing to adequately explain the

selected sentence.          Id.       To adequately explain the sentence, the

district     court    must       make       an    “individualized             assessment”       by

applying the relevant § 3553(a) factors to the case’s specific

circumstances.        United States v. Carter, 564 F.3d 325, 328 (4th

                                                  2
Cir. 2009).       The individualized assessment need not be elaborate

or   lengthy,      but     it     must    be       adequate    to     allow     meaningful

appellate review.              Id. at 330.          Substantive reasonableness is

determined by considering the totality of the circumstances, and

if   the   sentence       is    within    the      properly-calculated          Guidelines

range,     we    apply     a     presumption        of     reasonableness.          United

States v.       Strieper,       666 F.3d 288,   295     (4th    Cir.    2012).       We

conclude        that   Bell      has     not       rebutted     the        presumption    of

reasonableness.

      In accordance with Anders, we have reviewed Bell’s pro se

supplemental brief challenging the presentence report and the

record in this case and have found no meritorious issues for

appeal.         We therefore affirm Bell’s conviction and sentence.

This court requires that counsel inform Bell, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Bell requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this    court       for    leave     to    withdraw     from

representation.          Counsel’s motion must state that a copy thereof

was served on Bell.




                                               3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4